 Case 8:18-cv-02134-DOC-DFM Document 13 Filed 01/18/19 Page 1 of 8 Page ID #:47



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Suite 800
   Newport Beach, CA 92660
 4 Telephone: (949)706-6464

 5   Attorney for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   RODGER FADNESS, an individual,                   Case No. 8:18-cv-02134-DOC-DFM
     BRYAN WILLIAMS, an individual, and
12   ADELFO CERAME, an individual,                    PLAINTIFFS’ OPPOSITION TO
                                                      DEFENDANT’S MOTION TO
13                 Plaintiffs,                        DISMISS FOR FAILURE TO STATE
                                                      A CLAIM UPON WHICH RELIEF
14                 vs.                                CAN BE GRANTED [F.R.C.P. 12(b)(1)
                                                      and 12(b)(6)]
15   VANS, INC., a Delaware corporation; and
     DOES 1 – 10, inclusive,                          Date: February 11, 2019
16                                                    Time: 8:30 a.m.
                   Defendants.                        Ctrm: 9D
17
                                                      Complaint filed:       November 30, 2018
18

19

20

21

22

23
24

25

26

27

28


                               PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
 Case 8:18-cv-02134-DOC-DFM Document 13 Filed 01/18/19 Page 2 of 8 Page ID #:48



 1   I.    INTRODUCTION & FACTUAL BACKGROUND
 2         Plaintiffs Rodger Fadness, Bryan Williams and Adelfo Cerame (“Plaintiffs”) filed
 3   the instant action against Defendant Vans, Inc. (“Defendant”) on November 30, 2019,
 4   and therein alleged two causes of action for Defendant’s violations of the Americans with
 5   Disabilities Act of 1990, 42 U.S.C. § 12181 et seq. (“ADA”) and California’s Unruh Civil
 6   Rights Act, Cal. Civil Code § 51 et seq. (“Unruh Act”). In their complaint, Plaintiffs
 7   alleged they each visited, and regularly patronize, the Vans stores located at Ontario Mills
 8   Mall, located at 1 Mills Circle, Ontario, California 91764, at Outlets at San Clemente,
 9   located at 101 Avenida Vista Hermosa, San Clemente, California 92672, at MainPlace
10   Mall, located at 2800 N. Main Street, Santa Ana, California 92705, and at The Shops at
11   Mission Viejo, located at 555 The Shops at Mission Viejo, Mission Viejo, California
12   92691 (collectively, the “Vans Locations”). (Compl. at ¶¶ 3, 11-16).
13         Plaintiffs further alleged that they each had actual and personal knowledge of
14   accessibility barriers at each of the Vans Locations that prevented their full and equal
15   access based on disability and being confined to wheelchairs.          (Cmpl. at ¶¶ 4-6).
16   Specifically, Plaintiffs alleged that due to the aisles not being wide enough at each of the
17   Vans Locations – i.e., lack the requisite 36-inch clear path for them to maneuver their
18   wheelchairs – it would be impossible for them to access merchandise, displays and
19   counter spaces that are accessible to able-bodied customers, which constitutes violations
20   of the 2010 ADA Standards for Accessible Design 403.5.1, 1991 ADAAG 4.3.3, and
21   Title 24, § 11B-403.5.1. (Cmpl. at ¶¶ 12, 14, 16).
22         Based on their actual and personal knowledge of the accessibility barriers that
23   prevent their full and equal access on the basis of disability, Plaintiffs alleged that they
24   were being deterred from returning to the Vans Locations on a continuous basis. (Compl.
25   at ¶¶ 11, 13, 15, 22, 27, 29). Due to Defendant’s denial of full and equal access to its
26   Vans Locations, and discrimination on the basis of disability, Plaintiffs prayed for relief
27   in the form of (1) a preliminary and permanent injunction pursuant to 42 U.S.C. §
28   12188(a)(1)-(2), and section 52(c)(3) of the California Civil Code; (2) statutory minimum
                                                 -1-
                            PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 8:18-cv-02134-DOC-DFM Document 13 Filed 01/18/19 Page 3 of 8 Page ID #:49



 1   damages of $4,000 per offense pursuant to section 52(a) of the California Civil Code; and
 2   (3) attorneys’ fees and expenses pursuant to California Civil Code § 52(a) and 42 U.S.C.
 3   § 12205. (Cmpl. at Prayer).
 4         In its Motion to Dismiss (Dkt. No. 10), Defendant moves to dismiss Plaintiffs’
 5   complaint on the incorrect basis that Plaintiffs’ do not have constitutional standing to sue
 6   based on the “injury in fact” requirement. However, Defendant’s analysis is fatally
 7   flawed because it seems to intentionally omit that Plaintiffs may seek relief under the
 8   ADA and Unruh Act where they have been deterred from full and equal access to a place
 9   of public accommodation on the basis of disability. Based thereon, and the arguments
10   set for the herein, Defendant’s Motion should be denied.
11   II.   PLAINTIFFS HAVE STANDING
12         A.     Plaintiffs Have Standing to Pursue a Cause of Action Under the ADA.
13         The United States Supreme Court has established that the “irreducible
14   constitutional minimum” of standing consists of three elements. Lujan v. Defenders of
15   Wildlife, 504 U.S. 555, 561 (1992). The plaintiff must have “(1) suffered an injury in
16   fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is
17   likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S.
18   Ct. 1540, 1547 (2016). A plaintiff must demonstrate that he suffers the threat of an
19   “injury in fact” that is concrete and particularized; the threat must be actual or imminent,
20   not conjectural or hypothetical; it must be fairly traceable to the challenged action of the
21   defendant; and it must be likely that a favorable judicial decision will prevent or redress
22   the injury. Lujan, 504 U.S. at 560-61. “At the pleading stage, general factual allegations
23   of injury resulting from the defendant’s conduct may suffice, for on a motion to dismiss
24   we ‘presum[e] that general allegations embrace those specific facts that are necessary to
25   support the claim.’” Id. at 561.
26         When an injunction is sought, the moving party must also show a continuing threat
27   of injury. Friends of Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-
28   81 (2000); City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983) (“Lyons’ standing to
                                                  -2-
                             PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 8:18-cv-02134-DOC-DFM Document 13 Filed 01/18/19 Page 4 of 8 Page ID #:50



 1   seek the injunction requested depended on whether he was likely to suffer future injury .
 2   . . .”).
 3              “The Supreme Court has instructed [courts] to take a broad view of constitutional
 4   standing in civil rights cases, especially where, as under the ADA, private enforcement
 5   suits ‘are the primary method of obtaining compliance with the Act.’” Doran v. 7-Eleven,
 6   Inc., 524 F.3d 1034, 1039-40 (9th Cir. 2008) (citing Trafficante v. Metro. Life Ins. Co.,
 7   409 U.S. 205, 209, 93 S. Ct. 364 (1972)).
 8              Constitutional standing in ADA cases, however, has long been tethered to either a
 9   “personal encounter” or deterrence theory limitation.              Civil Rights Educ. and
10   Enforcement Center v. Hospitality Props. Trust, 867 F.3d 1093, 1100 (9th Cir. 2017)
11   (“we reject [defendant’s] invitation to create a bright-line predicate of a ‘personal
12   encounter’ with a barrier to access as a requirement for standing under ADA Title
13   III.”) (emphasis added).
14              “[W]hen a plaintiff who is disabled within the meaning of the ADA has actual
15   knowledge of illegal barriers at a public accommodation to which he or she desires access,
16   that plaintiff need not engage in the ‘futile gesture’ of attempting to gain access in order
17   to show actual injury . . . .” Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1135
18   (9th Cir. 2002) (quoting 42 U.S.C. § 12188(a)(1) (“[n]othing in this section shall require
19   a person with a disability to engage in a futile gesture if such person has actual notice that
20   a person or organization covered by this subchapter does not intend to comply with its
21   provisions.”)). “So long as the discriminatory conditions continue, and so long as a
22   plaintiff is aware of them and remains deterred, the injury under the ADA continues.”
23   Id. at 1137 (emphasis added); id. at 1138 (“We hold that a disabled individual who is
24   currently deterred from patronizing a public accommodation due to a defendant’s failure
25   to comply with the ADA has suffered ‘actual injury.’ Similarly, a plaintiff who is
26   threatened with harm in the future because of existing or imminently threatened non-
27   compliance with the ADA suffers ‘imminent injury.’”) (emphasis added).
28   ///
                                                     -3-
                                PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 8:18-cv-02134-DOC-DFM Document 13 Filed 01/18/19 Page 5 of 8 Page ID #:51



 1         As the Ninth Circuit explained in Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir.
 2   2008), “[I]t is the access barriers that the ADA plaintiff actually encountered or about
 3   which he had personal knowledge that “confer” standing on him under Article III. Once
 4   a disabled individual has encountered or become aware of alleged ADA violations that
 5   deter his patronage of or otherwise interfere with his access to a place of public
 6   accommodation, he has already suffered an injury in fact traceable to the defendant’s
 7   conduct and capable of being redressed by the courts, and so he possesses standing under
 8   Article III to bring his claim for injunctive relief forward.” Id. at 1042 n.5 (emphasis
 9   added). Further,
10                “As to Lujan's requirement that an injury be concrete and particularized, we
11         held “that in stating that he is currently deterred from attempting to gain access to
12         the Paradise store, Doran has stated sufficient facts to show concrete, particularized
13         injury.” Id. at 1137–38. As to Lujan's requirement that a plaintiff's injury be actual
14         or imminent, we held that a disabled individual who is currently deterred from
15         patronizing a public accommodation due to a defendant's failure to comply with
16         the ADA has suffered “actual injury.” Similarly, a plaintiff who is threatened with
17         harm in the future because of existing or imminently threatened non-compliance
18         with the ADA suffers “imminent injury.”
19   Doran, 524 F.3d at 1040 (citing Pickern, 293 F.3d at 1138).
20         Here, Plaintiffs are proceeding with their ADA cause of action based on the
21   deterrence that have suffered due to their actual, personal knowledge of the accessibility
22   barriers that are present at each of Defendant’s stores at issue. (Cmpl. ¶ 29: “Plaintiffs
23   have been and are being deterred from patronizing Defendant’s Vans Locations on
24   particular occasions as a result of their actual, personal knowledge of the violations stated
25   above.”) Each is a regular patron of the stores and affirmatively intends to return to the
26   stores to patronize them in the future; however, due to the accessibility barriers known to
27   be present there, Plaintiffs will not, and need not, engage in the ‘futile gesture’ of
28

                                                  -4-
                             PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 8:18-cv-02134-DOC-DFM Document 13 Filed 01/18/19 Page 6 of 8 Page ID #:52



 1   attempting to gain access in order to show actual injury. Pickern, 293 F.3d at 1135; 42
 2   U.S.C. § 12188(a)(1).
 3         B.     Plaintiffs Have Standing to Pursue a Cause of Action Under the Unruh
 4                Act.
 5         Pursuant to Civil Code § 51(f), “A violation of the right of any individual under
 6   the federal Americans with Disabilities Act of 1990 (Public Law 101-336) shall also
 7   constitute a violation of this section.” Indeed, Plaintiffs acknowledge as much, and plead
 8   as much as the basis for their cause of action arising under the Unruh Act. (Cmpl. ¶ 26);
 9   Munson v. Del Taco, Inc., 46 Cal.4th 661, 670, 678 (2009) (holding a plaintiff can recover
10   Unruh Act damages by demonstrating an ADA violation without having to demonstrate
11   that such violation was intentional).
12         For the same reasons Plaintiffs’ allegations regarding deterrence and the ‘futile
13   gesture’ alleged with regard to standing to pursue their ADA cause of action, they are
14   applicable under the Unruh Act. As Defendant fails to acknowledge for the court,
15   pursuant to Civil Code § 55.56,
16         (b) A plaintiff is denied full and equal access only if the plaintiff personally
17         encountered the violation on a particular occasion, or the plaintiff was deterred
18         from accessing a place of public accommodation on a particular occasion.
19         …
20         (d) A plaintiff demonstrates that he or she was deterred from accessing a place of
21         public accommodation on a particular occasion only if both of the following apply:
22                (1) The plaintiff had actual knowledge of a violation or violations that
23                prevented or reasonably dissuaded the plaintiff from accessing a place of
24                public accommodation that the plaintiff intended to use on a particular
25                occasion.
26                (2) The violation or violations would have actually denied the plaintiff full
27                and equal access if the plaintiff had accessed the place of public
28                accommodation on that particular occasion.
                                                   -5-
                              PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 8:18-cv-02134-DOC-DFM Document 13 Filed 01/18/19 Page 7 of 8 Page ID #:53



 1   (emphasis added).
 2         As alleged in Plaintiffs’ complaint, each alleged that they had actual knowledge of
 3   the physical accessibility barriers present at Defendant’s places of public
 4   accommodation, and each alleged that they were denied full and equal access based
 5   thereon. To the extent the court determines Plaintiffs need to plead with more specificity
 6   as the occasions of deterrence, Plaintiffs can and should be granted leave to amend
 7   pursuant to Federal Rule of Civil Procedure 15(a)(2): “[t]he court should freely give leave
 8   when justice so requires.” “ ‘This policy is to be applied with extreme liberality.’ “ C.F.
 9   ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 985 (9th Cir. 2011)
10   (quoting Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003)).
11   IV.   CONCLUSION
12         For the reasons set forth herein, Defendant’s motion to dismiss should be denied.
13   Alternatively, should the court be inclined to grant Defendant’s motion, Plaintiffs’
14   request leave to amend in accordance with the Court’s order.
15
     Dated: January 18, 2019                PACIFIC TRIAL ATTORNEYS
16                                          A Professional Corporation
17                                          By: /s/ Scott J. Ferrell
18                                          Scott J. Ferrell
                                            Attorney for Plaintiff
19

20

21

22

23
24

25

26

27

28

                                                 -6-
                            PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
 Case 8:18-cv-02134-DOC-DFM Document 13 Filed 01/18/19 Page 8 of 8 Page ID #:54



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on January 18, 2019, I electronically filed the foregoing
 3   PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR
 4   FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED
 5   [F.R.C.P. 12(b)(1) and 12(b)(6)] with the Clerk of the Court using the CM/ECF system
 6   which will send notification of such filing via electronic mail to all counsel of record.
 7
                                                   /s/ Scott J. Ferrell
 8                                                 Scott J. Ferrell
 9

10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                                -1-
                                       CERTIFICATE OF SERVICE
